OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, appellant’s motion for leave to serve an amended answer granted, and the certified question answered in the negative.
Leave to amend the pleadings "shall be freely given” absent prejudice or surprise resulting directly from the delay. (CPLR 3025, subd [b]; Sindle v New York City Tr. Auth., 33 NY2d 293, 296-297.) Since the respondents cannot claim here such prejudice or surprise, the court below abused its discretion as a matter of law in denying appellant’s motion to amend the answer to plead the Statute of Limitations. (Murray v City of New York, 43 NY2d 400, 406.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order reversed, etc.